DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 23-37) in the reply filed on 11/22/2022 is acknowledged.
Claims 1-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.
Applicant's election with traverse of Species L and Species Q in the reply filed on 11/22/2022 is acknowledged.  The traversal is on the ground(s) that the applicant believes that Species O, P and Q are certainly overlapping, and that Species Q is certainly broad enough to encompass, at least partially, alleged Species O and P. Similarly, the applicant argues that alleged Species K, L, M and N recite subject matter such as GPS and RTK systems as well as turn profiles and their application such that nothing in these alleged species is mutually exclusive in a manner that would preclude overlapping of scopes. 
This is not found persuasive because for Species K, L, M, and N, for example, the GPS and RTK system recited in Species K does not necessarily require the turn plotting element in Species L and vice versa. With respect to Species M and N, Species M requires a database of one or more turn profiles (the group which has been recited thereafter) whereas Species N, the turn guidance system is required to include a “turn profile element” which in turn includes one or more turn profiles which may or may not include the turn profiles recited in Species M, regardless of the fact that the turn profile element does not necessarily require a “database” as required by Species M. According to the specification, page 25 recites that the virtual turn profile element 606 in Fig. 6A modifies the turn profile according to one or more vehicle characteristics. Furthermore, according to page 36 of the specification, the virtual turn profile element 606 includes one or more of virtual turning radius elements configured to determine a virtual turning radius for the agricultural vehicle for modification of a turn profile. Nothing in the specification recites or describes the turn profile element to be including or referring to a “database”. 
Therefore, Species K, L, M, and N are still considered to different and unique compositions of the turn guidance system. A similar rationale applies to the Species O, P, and Q which are still considered unique and different ways of indexing the transverse second swath zone. Accordingly, the election of Species L and Q (representing claims 34 and 32 respectively) is considered herein. Accordingly, the claims corresponding to the non-elected species (Claims 28, 30, 31, 33, and 37) are withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL. Accordingly, claims 23-27, 29, 32, 34-36 are pending now.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27, 29, 32, 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the agricultural vehicle” and then recites “the driven agricultural vehicle”. It is unclear if the driven agricultural vehicle intends to refer to the agricultural vehicle recited earlier in the claim or a different agricultural vehicle. Furthermore, claim 23 recites, “the second zone swath” and then recites the “traversed second zone swath”. It is unclear whether the traversed second zone swath refers to the second zone swath recited in earlier in the claim or to a different zone swath. Therefore, the metes and bounds of the claim are indefinite. Claims 24-27, 29, 32, 34-36 depend from claim 23, include all of its limitations but do not cure its deficiencies, rendering them rejected under the same rationale. For examination purposes, the examiner interprets the agricultural vehicle to be the same as the driven agricultural vehicle and the second zone swath to be the same as the traversed second zone swath. 
Claim 25 recites “the preceding features”, Claim 27 recites “the respective first zone swath or transverse second zone swath”, and claim 35 recites “the portion of the turn profile”. There is insufficient antecedent basis for these terms in the claims, nor in the claims from which they depend, rendering the claims unclear and ill-defined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 25-27, 32, 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dix (US 2008/0249692 A1).
Regarding claim 23, Dix discloses a guidance assembly for autonomously driving an agricultural vehicle (Abstract) comprising: 
an automated driving interface configured to control one or more driving functions of the agricultural vehicle (para [0028]: "vehicle guidance system 5 is located on a tractor and includes a steering unit"); 
a pathing system configured to provide an array of swaths indexed to a field, wherein the array of swaths includes at least a first zone swath in a first field zone and a second zone swath in a second field zone, the second zone swath is transverse lo the first swath (Fig. 2, Swaths 108 and 110; para [0028]: "swath generation apparatus (SGA)"; para [0030]: "SGA 10 is also tasked with… changes to a baseline swath path and efficiently recreating a revised baseline swath path from which other swath paths may be created ... may be in the form of a "nudge" that alters the swath path to compensate for variations in the vehicle position signal or a lateral shift of the swath path needed to adjust The swath path”; para [0033]: “A swath 108 is created when an implement having an effective working (swath) width 110 traverses a swath path 102 over the ground”); and 
a composite guidance system in communication with the automated driving interface and the pathing system (para [0028] - "vehicle guidance system 5 Is located on a tractor anti includes a directional controller 30, a global positioning system receiver (GPS) 20, a swath generation apparatus (SGA) 10, and a steering unit 40 communicatively coupled in a manner that enables each to send and receive data and/or control signals");
the composite guidance system includes: a turn guidance system configured lo guide the driven agricultural vehicle along at least one tum segment extending between the first zone swath and the transverse second zone swath (para [0035]: "automatic mode of operation active through an end of row turn as the guidance control system directs the vehicle through the turn"); 
a swath guidance system configured to guide the driven agricultural vehicle along the first zone swath and the transverse second zone swath (para [0028]: "vehicle guidance system ... includes a directional controller 30, a global positioning system receiver (GPS) 20, a swath generation apparatus (SGA) 10, and a steering unit"); 
a comparator configured to compare an agricultural vehicle position of the agricultural vehicle with swath departure and arrival locations (para [0029]: “directional controller 30 is typically a microprocessor- based apparatus that receives near real-lime position information from the GPS 20,
compares the then-current vehicle position with the intended position along a swath path (provided by the SGA 10)"); and 
an interswath turning element configured to automatically toggle the tum and swath guidance systems between activated and paused configurations according to the compared agricultural vehicle position and the swath departure and arrival locations (para [0029]: "directional controller 30 is typically a microprocessor- based apparatus that receives near real-time position Information from the GPS 20, compares the then-current vehicle position with the intended position along a swath path (provided by the SGA 10)").
Regarding claim 25, Dix discloses the array of swaths include one or more of guidance lines, virtual swath lines, A-8 lines, planned paths for the agricultural vehicle actual swath lines, swath edges,
crop rows, crop edges, ridges or mounds for crop planting, tram lines, previous vehicle passage swath lines, obstacle perimeters, boundaries, fence lines, old fence lines, water ways, river and creek beds, actual or virtual coverage of an agricultural implement of the agricultural vehicle along one or more of the preceding features (Fig. 2; para [0005]; para [0010]: "displaying the vehicle path on a display device"; para [0031]: "information may include field information" (e.g., name, location. size, and boundary locations))".
Regarding claim 26, Dix discloses one or more of the pathing system or the composite guidance system is an element of a field computer (para [0028]: "vehicle guidance system 5 is located on a
tractor, and includes; a directional controller 30, a global positioning system receiver (GPS) 20, a swath generation apparatus (SGA) 10, and a steering unit 40 communicatively coupled in a manner that enables each lo send and receive data and/or control signals").
Regarding claim 27, Dix disclose the swath guidance system includes a row guidance system configured to maintain ground engaging elements of the agricultural vehicle between crop rows
associated with the respective first zone swath or transverse second zone swath (para [0035]: "limit on the radius of curvature used for the end of row turns may be different than the minimum turning radius used for generating parallel swath paths, since the implement is raised during end of row turns").
Regarding claim 32, Dix discloses the array of swaths include: a plurality of first zone swaths, including the first zone swath, indexed to a first portion of the field as the first field zone (para [0033]: “A swath 108 is created when an implement having an effective working (swath) width 110 traverses a swath path 102 over the ground. The implement (e.g. tiller, seed planter, fertilizer, harvester, sprayer, etc …) may be a single-use self-propelled unit, or may be pushed, towed, or otherwise connected to a prime mover traversing the swath path 102. Swath paths 108 are defined by a plurality of position data points 104 spanning from a beginning position 103 to an end position 105”; [0039]: 
"recalled baseline swath path is optimized via an algorithm for the number of position data points defining the swath path"; Each swath path has a number of data points); and a plurality of second zone swaths, including the transverse second zone swath, indexed to a second portion of the field as the second field zone (para [0039]: "recalled baseline swath path is optimized via an algorithm for the number of position data points defining the swath path"; [0033]; Fig. 2 Transverse swaths 110).
Regarding claim 34, Dix discloses the swath departure location and swath arrival location include at least a first swath departure location and a second swath arrival location, respectively, the turn guidance system includes: a turn plotting element configured to plot the turn segment based on a turn profile and a first swath departure location and a second swath arrival location (para [0033]: “A swath 108 is created when an implement having an effective working (swath) width 110 traverses a swath path 102 over the ground. The implement (e.g. tiller, seed planter, fertilizer, harvester, sprayer, etc . . . ) may be a single-use self-propelled unit, or may be pushed, towed, or otherwise connected to a prime mover traversing the swath path 102. Swath paths 108 are defined by a plurality of position data points 104 spanning from a beginning position 103 to an end position 105”, “In an agricultural application, a farmer typically processes a field in long swath paths, turning at the end of a first swath after having traversed the swath, and returning to the starting end of the field along a second swath path that may be adjacent to the first swath path depending upon the swath pattern used. The object is for the swath pattern to cover as much of the crop planting area of the field as is practical while minimizing the portions of the area that are covered multiple times”; [0034]; [0036-0037]: "system determines the parameters including the radius of curvature, the rate of change of the vehicle and the minimum depth of the end of row turns ... system accounts for and processes all of these criteria ... and determines a preplanned end of row turn"). 
Regarding claim 35, Dix discloses the turn plotting element includes: a turn profile direction element configured to virtually move the turn profile toward an intersection of the first zone swath and the second zone swath (Fig. 2; para [0009]. "connecting predefined end points of ... swath paths, based on the predetermined parameters and an actual position of the vehicle and guiding the vehicle along the planned end of row tum path"); an intersection element configured to index a first intersection of the turn profile with the first zone swath as the first swath departure location, and index a second intersection of the turn profile with the second zone swath as the second swath arrival location (para [0033]-[0034]: turn guidance pattern start and end of first swath returning to the starting point of the second swath; [0039]: "recalled baseline swath path is optimized via an algorithm for the number of position data points defining the swath path"); and wherein the turn segment includes the portion of the turn profile extending between the first swath departure location and the second swath arrival location (para [0034]; [0036]: "minimum depth of the end of row tum is also based on the amount of headland, determines the parameters including the radius of curvature, the rate of change of the vehicle and the minimum depth of the end of row turns").
Regarding claim 36, Dix discloses the turn profile includes a modulated turn profile based on an initial turn profile, and the turn plotting element includes: a virtual turning radius element configured to
determine a virtual turning radius for the agricultural vehicle according to one more agricultural vehicle characteristics associated with the agricultural vehicle or one or more field characteristics associated with the field (para [0035]: "algorithm will consider ... minimum turning radius and the rate of change of the vehicle to guide the vehicle through the end of row turn"); and a turn modification element configured to modify the initial turn profile based on the virtual turn radius to determine the modulated turn profile (para [0036]-[0037]: "turn cannot be greater than a specified radius of curvature for a vehicle, therefore the system determines the radius of curvature of the vehicle ... system accounts for and processes all of these criteria--and determines a preplanned end of row turn"}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 rejected under 35 U.S.C. 103 as being unpatentable over Dix in view of Whittaker et al. (US 2008/0059015A; “Whittaker”).
Regarding claim 24, Dix discloses the automated driving interface is configured to control driving functions including each of steering (para [0028]: "vehicle guidance system 5 is located on a tractor and includes a directional controller 30, a global positioning system receiver (GPS) 20, a swath generation apparatus (SGA) 10, and a steering unit 40 communicatively coupled in a manner that enables each to send and receive data and/or control signals… sends the vehicle steering heading to the steering unit 40, which in turn actuates vehicle steering, thereby changing the vehicle heading”).
However, Dix does not explicitly state control driving functions including acceleration, and braking. 
On the other hand, Whittaker teaches control driving functions including acceleration, and braking (para [0070]: "speed planner 730 operates on the output of the conformal planner 726 and preemptively slows the robot for any sharp turns that may result when the conformal planner 726 generates a plan to avoid obstacles"). 
It would have been obvious to one of ordinary skill in the art to have modified the guidance assembly of Dix by including control functions such as acceleration, and braking as taught by Whittaker. Doing so would provide a more efficient evaluation of terrain, obstacles, vehicle pose, and vehicle location to allow for the identification of a viable trajectory for navigation (Whittaker, para [00221).
Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over Dix in view of Raven (US 2020/0020103 A1).
Regarding claim 29, Dix discloses one or more swath sensors configured for coupling with the agricultural vehicle, and the one or more swath sensors are in communication with the swath guidance system (para [0028]: “The vehicle navigation system 5 may further include other sensors, such as vehicle yaw and roll, implement hitch angle, and the like, which would also be communicatively coupled to the vehicle guidance system 5 and adjust the vehicle position signal to compensate for such vehicle movements”)
However, Dix does not explicitly state the one or more swath sensors are configured to detect one or more of crop rows, crop row edges, swath edges, unharvested crop edges, or obstacles. 
On the other hand, Raven teaches the one or more swath sensors are configured to detect one or more of crop rows, crop row edges, swath edges, unharvested crop edges, or obstacles (para [0014]: "Finding crop related rows"; para [0022]: "Although a perpendicular arranged of crop related rows (e.g., the rows extend from a left side to a right side of the image)…”). 
It would have been obvious to one of ordinary skill in the art to have modified the method in Dix by including the fact that the one or more swath sensors are configured to detect one or more of crop rows, crop row edges, swath edges, unharvested crop edges, or obstacles as taught by Raven. Doing so provides a more accurate crop related row detection through a combination of robustness (e.g., resistance to noise) and efficiency (Raven, para [0058]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boydens et al. (US 20180325013 A1) teaches a movable tractor-trailer combination includes a self-powered tractor having a plurality of ground-engaging members and a steering mechanism for steering at least one the ground-engaging member; and a trailer that is towed behind the tractor and that is connected to the tractor by a drawbar that is pivotably connected at a tractor connection to the tractor.
Foster et al. (US 20170357267 A1) teaches a work vehicle includes at least one sensor configured to detect at least one property of a work area.
Collins et al. (US 20110196565 A1) teaches a GNSS-based contour guidance path selection system for guiding a piece of equipment through an operation, such as navigating a guide path, includes a processor programmed for locking onto a particular aspect of the operation, such as deviating from a pre-planned or original guidance pattern and locking the guidance system onto a new route guide path, while ignoring other guidance paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669